                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION

GLENNESE SCOTT                                                               PLAINTIFF

VS.                                              CAUSE NO. 3:17-CV-00191-CWR-LRA

AJFC COMMUNITY ACTION AGENCY, INC.;
AND JOHN DOES (1-10)                                                       DEFENDANT

         AMENDED MOTION IN LIMINE TO PRECLUDE
 TESTIMONY REGARDING AJFC RETAINING HEAD START PROGRAM

       COMES NOW, Defendant AJFC, by and through counsel of record and

pursuant to Fed. R. Civ. P. and Fed. R. Evid., and hereby files this, its Motion in Limine

to preclude and prohibit the Plaintiff from introducing and testimony, argument, or

evidence during the trial of this matter regarding the fact that AJFC had been subjected

to the Designation Renewal System (“DRS”) or any reference to findings regarding any

threat to the Defendant being able to retain its Head Start Program. In support

thereof, Defendant states as follows:

       1.     It is anticipated that Plaintiff will seek to introduce testimony, argument,

or evidence concerning the viability of the Defendant’s Head Start program as a result

of the reports made by Plaintiff.

       2.     In 2015, Defendant AJFC was placed in what is called the Designation

Renewal System. Congress established the Designation Renewal System (DRS) to

ensure that Head Start and Early Head Start agencies deliver high-quality and

comprehensive services to the families they serve. DRS established five-year grant

periods for all Head Start service awards, with many agencies receiving further five-

year grants without competing for funding.
       3.     Defendant AJFC was successful during DRS and does not have to

compete for funding.

       4.     Any such testimony, argument, or evidence should be excluded under

FRE 401 (relevance) and 403 (prejudice). Any such reference to the possibility that

the agency would close would unfairly place the Agency in a false light.

       5.     This evidence would certainly be more prejudicial than probative in light

of the fact that Defendant was successful in the DRS process and has maintained its

program for more than three years since entering the DRS process. The fact that

Defendant was in DRS is not relevant to Plaintiff’s allegations. And, if there is some

limited relevance, it is greatly outweighed by its prejudicial effect to the Defendant.

       WHEREFORE, PREMISES CONSIDERED, Defendant requests that

Plaintiff be prohibited from introducing any evidence regarding AJFC being able to

keep its Head Start program.

       THIS, the 11th day of February, 2019.

                                          Respectfully submitted,

                                          AJFC COMMUNITY ACTION AGENCY,
                                               INC.


                                   BY:          /s/ Carmen Brooks Drake
                                          Carmen Brooks Drake
                                          Post Office Box 448
                                          Natchez, Mississippi 39121-0448
                                          601-442-7200 (v)
                                          601-442-0606 (f)

                                   Certificate of Service
      I, the undersigned, do hereby certify that I have caused to be delivered, via the

ECF system, a true and correct copy of the above and foregoing Motion in Limine to

the following:

             William C. Ivison, Esq. (wivison@adcockandmorrison.com)
             Ken R. Adcock, (kadcock@adcockandmorrison.com)
             Adcock & Morrison PLLC
             Post Office Box 3308
             Ridgeland, Mississippi 39158

      THIS, the 11th day of February, 2019.


                                         /s/ Carmen Brooks Drake
                                         Carmen Brooks Drake
